6 N.Y.2d 857 (1959)
In the Matter of Lake Placid Club, Inc., Appellant,
v.
Charles Abrams, Individually and as Chairman of the New York State Commission Against Discrimination, et al., Respondents.
Court of Appeals of the State of New York.
Argued March 9, 1959.
Decided May 29, 1959.
Ernest B. Morris for appellant.
Henry Spitz and Solomon J. Heifetz for Charles Abrams, individually and as Chairman of the New York State Commission Against Discrimination, respondent.
Sol Rabkin, Paul Hartman and Arnold Forster for Blanche I. Lubow, respondent.
Concur: Chief Judge CONWAY and Judges DESMOND, DYE, FULD, FROESSEL and VAN VOORHIS. Taking no part: Judge BURKE.
Order affirmed, without costs; no opinion.